Citation Nr: 0838501	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-01 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected cervical spine disability, currently 
evaluated 10 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected thoracolumbar spine disability, currently 
evaluated 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1972 to April 2004.  The record indicates that 
among other decorations and commendations, the veteran is the 
recipient of the Silver Star Medal and the Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

Procedural history

In the February 2005 decision, the RO granted the veteran's 
claim of entitlement to service connection for degenerative 
disc disease of the cervical spine and assigned a 
noncompensable (zero percent) disability rating.  In the same 
decision, the RO granted the veteran's claim of entitlement 
to service connection for post-operative lumbar laminectomy 
with degenerative changes of the thoracic spine 
(thoracolumbar spine disability) and assigned a 10 percent 
disability rating.  
The veteran disagreed with the assigned disability ratings 
and initiated this appeal.  The appeal was perfected by the 
timely filing of the veteran's substantive appeal (VA Form 9) 
in January 2006.

In March 2006, a decision review officer (DRO) increased the 
evaluation of the low back disability to 20 percent, 
effective April 2, 2004; assigned a temporary total 
evaluation from April 14, 2005; and increased the evaluation 
to 40 percent effective June 1, 2005.  Despite the RO's 
conclusion that the January 2006 DRO decision constituted a 
full grant of the appeal as to that issue, because the 
veteran has not expressed satisfaction with the increased 
disability rating, that claim remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].  

In March 2007, the RO increased the disability rating for the 
service-connected cervical spine disability to 10 percent, 
effective November 21, 2006.  As the veteran has not 
expressed satisfaction with the increased evaluation, this 
claim also remains in appellate status.  

In May 2008, the veteran presented sworn testimony during a 
personal hearing in Providence, Rhode Island which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the veteran's VA 
claims folder and has been provided to the veteran.  

Issues not on appeal

In the February 2005 rating decision, the RO also granted 
service connection for gastrointestinal reflux disease (GERD) 
and left foot numbness/neurogenic claudication and assigned 
noncompensable disability ratings to each disability.  
The veteran disagreed with the assigned ratings and expressly 
requested that each disability be evaluated 10 percent 
disabling.  In a March 2006 rating decision, the DRO assigned 
10 percent disability ratings.  Accordingly, the March 2006 
rating decision granted the benefits sought; the veteran has 
not since requested that higher ratings be assigned.  
Therefore, those issues will be discussed no further herein.

In the February 2005 rating decision, the RO also granted 
service connection for hemorrhoids and assigned a 
noncompensable disability rating.  The veteran disagreed with 
the assigned rating.  However, the veteran, through his 
representative, later withdrew his appeal regarding 
hemorrhoids in a July 2006 statement.  That issue is no 
longer in appellate status and will be discussed no further 
herein.  See 38 C.F.R. § 20.204 (2007).




FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disability 
is currently manifested by pain and limitation of motion.

2.  The evidence does not show that the veteran's service-
connected cervical spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

3.  The veteran's service-connected thoracolumbar spine 
disability is currently manifested by pain and limitation of 
motion.  Lower extremity symptoms and a surgical scar have 
been separately rated.

4.  The evidence does not show that the veteran's service-
connected thoracolumbar spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent for the service-
connected cervical spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2007).

2.  Application of extraschedular provisions for the service-
connected cervical spine disability is not warranted.  38 
C.F.R. § 3.321(b) (2007).

3.  The criteria for an increased disability rating in excess 
of the currently assigned 40 percent for the service-
connected service-connected thoracolumbar spine disability 
have not been met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2007).

4.  Application of extraschedular provisions for the service-
connected service-connected thoracolumbar spine disability is 
not warranted.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased initial 
evaluation for his service-connected cervical spine 
disability, currently evaluated as 10 percent disabling.
He also seeks entitlement to an increased initial evaluation 
for his service-connected thoracolumbar spine disability, 
currently evaluated as 40 percent disabling. 

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render its decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the veteran received a general VCAA 
notice letter, dated July 2004, in conjunction with his then 
pending, and later granted, claims of entitlement to service 
connection.  Although the aforementioned VCAA letter did not 
specifically include any information pertaining to evidence 
necessary to substantiate a claim for a higher rating, once 
service connection is granted the notice requirements of 38 
U.S.C.A. § 5103(a) are satisfied and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also VAOPGCPREC 8-2003.  The Board notes that the 
veteran did receive a VCAA notice letter specific to his 
increased rating claims dated October 2006, which informed 
him of what was required with respect to his claim of 
entitlement to an increased rating specifically, "the 
evidence must show that your service-connected condition has 
gotten worse."  [Emphasis as in original].

The RO informed the veteran of VA's duty to assist him in the 
development of his claims in the July 2004 and October 2006 
VCAA letters.  Specifically, the veteran was informed that VA 
would assist him in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letters 
informed the veteran that VA would make reasonable efforts to 
request such records.  The veteran was also informed that a 
medical examination would be scheduled, if necessary to make 
a decision on his claims.  [The veteran was afforded VA 
examinations in July 2004 and November 2006].

The July 2004 letter stated:  "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in original].

The July 2004 and October 2006 VCAA letters specifically 
requested: "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" requirement of 38 C.F.R. § 
3.159(b), in that it informed the veteran that he could 
submit or identify evidence other than what was expressly 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in a letter 
dated March 2006.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other application standards."  The veteran was 
also advised as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records that the veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since the veteran's cervical spine disability 
claim was re-adjudicated in March 2007, following the 
issuance of the Dingess letter.  Although the veteran's 
thoracolumbar spine disability claim was not re-adjudicated 
following the issuance of the Dingess letter, the veteran was 
provided ample opportunity to respond to the letter, 
including a May 2008 Board hearing.  Additionally, neither 
the veteran, nor his representative has suggested that the 
veteran's due process rights were negatively impacted by the 
lack of subsequent re-adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

The Board notes that the veteran was sent notice of the 
Vazquez-Flores decision in a letter dated May 2008.  However, 
relying on the informal guidance from the VA Office of the 
General Counsel and a VA Fast Letter issued in June 2008 
(Fast Letter 08-16; June 2, 2008), the Board finds that the 
Vazquez-Flores decision does not apply to the present case.  
According to VA Office of General Counsel, because this 
matter concerns an appeal from an initial rating decision 
VCAA notice obligations are fully satisfied once service 
connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

The veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008), [holding as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The pertinent evidence of 
record includes service treatment records, as well as VA 
treatment records.  Additionally, the veteran was afforded VA 
examinations in July 2004 and in November 2006.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative, who has presented argument on 
his behalf.  Further, as indicated above, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.


1.  Entitlement to an increased disability rating for 
service-connected cervical spine disability.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

Specific schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees, but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphasia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2007).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2007).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2007).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2007).

Analysis

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's cervical spine disability is current rated 
under 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5242 [degenerative arthritis of the 
spine].  The medical evidence of record indicates that the 
veteran's service-connected cervical spine disability is 
primarily manifested by pain and loss of motion, which is 
congruent with the criteria set out in this diagnostic code.  
Diagnostic Code 5242 [and thus the general rating formula for 
diseases and injuries of the spine] is  appropriate in that 
it provides rating criteria for the specific disability for 
which the veteran is service-connected, namely degenerative 
arthritis of the cervical spine.

The Board has considered rating the veteran's cervical spine 
disability under Diagnostic Code 5243, which provides rating 
criteria for intervertebral disc syndrome.  However, there is 
little objective evidence of radiculopathy or any other 
neurological pathology which is consistent with 
intervertebral disc syndrome.  The Board notes that the 
medical evidence shows no treatment for incapacitating 
episodes of intervertebral disc syndrome, which require 
prescribed bed rest and treatment by a physician.  Although 
the veteran complains of pain that radiates to his right 
shoulder and the back of his head, in addition to headaches, 
neck numbness, and intermittent paresthesia of the right hand 
[see November 2006 VA examination], there is no medical 
evidence that the veteran has been specifically diagnosed 
with any neurological symptoms based on his cervical spine 
disability.  

Accordingly, the Board finds that the veteran's cervical 
spine disability has been appropriately rated under the 
current general schedule for rating spinal disabilities.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Codes 5003 and 5242.  

Schedular rating

Under the current schedular criteria, to warrant a 20 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must 
demonstrate forward flexion of the cervical spine greater 
than 15 degrees, but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasms or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2007).

These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned]; Cf. 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].  

At the July 2004 VA examination, the examiner reported 
forward flexion of the cervical spine up to 45 degrees and 
further indicated that the veteran's displayed combined 
cervical spine motion of 330 degrees.  At the November 2006 
VA examination, the veteran's forward flexion of the cervical 
spine was up to 
50 degrees without pain and his most restricted range of 
motion measurements reflected combined cervical spine motion 
of 245 degrees. These measurements were well above the 
limitation prescribed by the pertinent diagnostic code to 
warrant a 
20 percent disability rating [specifically, forward flexion 
of the cervical spine not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees].  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5242 (2007).  Therefore, a higher rating is not 
warranted under the schedular criteria.

Moreover, the veteran has not exhibited ankylosis of the 
cervical spine.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Heath at 68 (4th ed. 1987)].  Neither the 
July 2004 or November 2006 VA examiners reported any findings 
of ankylosis, and it is clear that the veteran can move his 
neck.  Accordingly, the evidence of record fails to 
demonstrate the presence of any ankylosis of the cervical 
spine, favorable or unfavorable.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine states that "any associated objective 
neurologic abnormalities" are to be evaluated separately 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242 (2007).  

The Board recognizes the veteran's complaints of pain that 
radiates to his right shoulder and to the back of his head, 
in addition to headaches, neck numbness, and intermittent 
paresthesia of the right hand.  See the November 2006 VA 
examination report.  Although the Board does not doubt the 
veteran's description of these symptoms, there is no 
competent medical evidence of specific diagnoses of these 
complaints.  In particular, the November 2006 VA examiner 
made no specific findings of any neurological disabilities.  
Moreover, the July 2004 and November 2006 VA examinations did 
not identify any weakness or atrophy in the veteran's upper 
extremities.  

In short, there no evidence of an additional, separately 
ratable neurological deficiency so as to warrant a separate 
disability rating.  

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's cervical spine 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The objective 
clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.

The veteran has repeatedly complained of increased pain due 
to his cervical spine disability.  However, during the most 
recent VA examination, despite the presence of pain, the 
veteran was able to maintain forward flexion of 50 degrees.  
Further, the November 2006 VA examiner noted displayed no 
weakness, fatigue, or lack of endurance of the cervical spine 
and reported experiences no flare-ups, solely persistent 
chronic symptoms.  No competent medical opinion contradictory 
to that of the November 2006 VA examiner is of record.  

Therefore, the Board is unable to identify any clinical 
findings that would warrant an increased evaluation under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  The current 10 percent 
rating adequately compensates the veteran for any functional 
impairment attributable to his cervical spine disability, 
which includes episodes of pain.  
See 38 C.F.R. §§ 4.1, 4.10 (2007).

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the veteran's disability rating for 
cervical spine disability was initially assigned a 
noncompensable disability rating, effective April 2, 2004 
[the date of his claim].  During the appeal period, the RO 
increased the veteran's disability rating to 10 percent, 
effective November 21, 2006.  See SSOC dated March 2007.  The 
RO based its decision on the report of the November 2006 VA 
examiner, which described a combined range of motion of 235 
degrees in addition to significant evidence of painful 
motion.  

The Board is not bound by the staged rating assigned by the 
RO.  Accordingly, as this is an appeal of an initial 
disability rating, the Board has conducted a de novo review 
of the veteran's medical history, in order to determine the 
appropriateness of initial noncompensable rating.  

The veteran's service treatment records documented repeated 
complaints of cervical spine pain.  See, e.g., treatment 
notes dated April 1986, August 1989, December 1995.  Notably, 
a radiology report from December 2003 [four months prior to 
the veteran's discharge] documented "multilevel cervical 
spondyloarthropoathy . . . . The spinal cord is impinged upon 
in the midcervical region."  The veteran was afforded a VA 
examination in July 2004, three months after his discharge 
from military service.  The July 2004 VA examiner noted 
combined range of motion of 330 degrees.  The Board finds 
that, pursuant to the criteria of Diagnostic Code 5242, an 
initial disability rating of 10 percent is warranted based on 
the combined range of motion of 330 degrees [less than 335 
degrees].  

Moreover, it appears from the medical records and the 
veteran's own statements that the cervical spine 
symptomatology has not appreciably changed throughout the 
appeal period.  The Board therefore believes that a 10 
percent disability rating may be assigned for the entire 
period from April 2, 2004.  Further, there appears to have 
been no time during which the schedular criteria for a higher 
disability rating were met or approximated. 

Accordingly, a disability rating of 10 percent disabling is 
warranted from the date of service connection, April 2, 2004.

Extraschedular considerations

In the interest of economy, the Board will address the matter 
of referral of the veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

2.  Entitlement to an increased initial disability rating for 
service-connected thoracolumbar spine disability, currently 
evaluated as 40 percent disabling.

Relevant law and regulations

The law and regulations have been set forth above and will 
not be repeated here.

Analysis

Assignment of a diagnostic code

The veteran's service connected post-operative lumbar 
laminectomy, L3-S1, with degenerative changes of the thoracic 
spine (thoracolumbar spine disability), currently evaluated 
as 40 percent disabling has been rated as degenerative 
arthritis of the spine under the General Rating Formula for 
Diseases and Injuries of the Spine, which is outlined above.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).



The veteran's thoracolumbar spine disability is current rated 
under 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5242 [degenerative arthritis of the 
spine].  The veteran's thoracolumbar spine condition appears 
to involve principally pain and limitation of motion, which 
is congruent with Diagnostic Code 5242.  

Diagnostic Code 5243, which provides rating criteria for 
intervertebral disc syndrome, is inapplicable because a 
diagnosis of intervertebral disc syndrome has not been 
demonstrated by the competent medical evidence of record.  
Moreover, as will be discussed below, the veteran has been 
separately rated for neurological symptoms associated with 
his lumbar spine disability, specifically numbness of the 
left foot/neurogenic claudication, status post lumbar 
laminectomy.  See the March 2006 rating decision; see also 
Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine, which states that "any associated 
objective neurologic abnormalities" are to be evaluated 
separately under an appropriate diagnostic code. 

Accordingly, the Board finds that the veteran's thoracolumbar 
spine disability has been appropriately rated under the 
current general schedule for rating spinal disabilities.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 5242.  

Schedular criteria

Under the current schedular criteria, to warrant a 50 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
unfavorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5235-5242 (2007).  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis, supra.  During the 
November 2006 VA examination, the veteran was able to achieve 
40 degrees of forward flexion and 25 degrees of lateral 
flexion and rotation bilaterally.  As such, the veteran's 
service-connected thoracolumbar spine disability does not 
render him immobile.

Accordingly, the veteran's service-connected thoracolumbar 
spine disability does not warrant a 50 or 100 percent rating 
under the General Rating Formula for Disease and Injuries of 
the Spine.  

Based on this record, and for reasons stated above, the Board 
finds that the veteran is not entitled to an increased 
disability rating under the current schedular criteria.  

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2007).  See DeLuca, supra.

The medical and other evidence of record, including the most 
recent November 2006 VA examination report, does not suggest 
that the veteran experiences significant loss of function 
caused by pain amounting to immobility of the lumbosacral or 
thoracic spines.  Specifically, in addition to forward 
flexion up to 40 degrees, the November 2006 VA examiner noted 
that the veteran displayed no weakness, fatigue, or lack of 
endurance.  There is no competent medical evidence to the 
contrary.  

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
unfavorable ankylosis.  As such, the Board finds no basis on 
which to assign a higher level of disability based on 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

Esteban considerations

As noted above, under VA regulations separate disabilities 
arising from a single disease entity are to be rated 
separately.  See 38 U.S.C.A. § 4.25 (2007); see also Bierman 
v. Brown, 6 Vet. App. 125 (1994).  

In this case, the RO has already separately rated the 
veteran's numbness of left foot/neurogenic claudication, 
status post lumbar laminectomy as 10 percent disabling.  
Additionally, a scar from July 2006 lumbosacral spine surgery 
was assigned a 10 percent disability rating in a January 2007 
rating decision.  
Although the veteran complained of bowel symptoms at the May 
2008 Board hearing, the Board notes that no specific 
diagnoses have been made which relate the veteran's bowel 
problems to his service-connected thoracolumbar spine 
disability.  Moreover, the Board notes that at the most 
recent VA examination in November 2006, the veteran reported 
no loss of bowel or bladder control.  

Accordingly, the medical evidence of record does not disclose 
any distinct disabilities associated with the veteran's 
service-connected thoracolumbar spine disability which have 
not already been separately rated by the RO.

Fenderson considerations

Initially, the Board notes that the RO assigned a temporary 
total evaluation for the service-connected thoracolumbar 
spine disability from April 14, 2005 to June 1, 2005 based on 
a surgery and corresponding period of convalescence.  Setting 
that period aside, the service-connected disability has been 
rated 20 percent as of April 2, 2004, the date of service 
connection, to April 14, 2005, when additional surgery was 
performed; and 40 percent as of June 1, 2005, after surgery 
and the date following the expiration of the most recent 
temporary total evaluation.  

The RO's assignment of an initial 20 percent disability 
rating was based primarily on the July 2004 VA examination, 
administered three months after the veteran's military 
discharge, which documented degenerative disc disease of the 
lumbosacral spine, with forward flexion to 90 degrees, and a 
combined range of motion of 240 degrees.  Also of evidence at 
the time of the February 2005 rating decision was the 
veteran's service treatment records which indicated that the 
veteran had a failed lumbar [L4-L5] laminectomy in 2002, 
followed by a lumbar fusion of L3, L4, and L5 in May 2003.  
The limitation of motion documented by the July 2004 VA 
examiner is congruent with the assignment of a 20 percent 
rating under the pertinent diagnostic code.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5242 (2007).  

The Board reviewed the veteran's medical history, including 
outpatient treatment records from July 2004 to April 2005, 
which noted regular complaints of pain without any notations 
of decreasing of range of motion or increased impairment.  
After careful review, the Board finds that the veteran's 
level of disability was consistent with the assignment of a 
20 percent rating from the date of service connection until 
the April 2005 surgery.  

Accordingly, the Board will not disturb the stages ratings 
which have been assigned by the RO.  

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the veteran's 
service-connected cervical spine and thoracolumbar spine 
disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  
The evidence of record indicates that the veteran works as a 
program manager, which is a sedentary job.  Although his 
service-connected spine disabilities cause minor adjustments 
at work [he must be upgraded to business class when flying 
for more than five hours], there is no indication that this 
disability has caused him to miss work or has created unusual 
employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.  Although the 
veteran has had multiple surgeries for his thoracolumbar 
spine disability, the record does not indicate that extended 
hospitalization has been required.  Further, the record does 
not demonstrate any other reason why an extraschedular rating 
should be assigned.  

Accordingly, because there is no factor which takes either 
disability outside the usual rating criteria, referral of the 
case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For reasons and bases stated above, the Board concludes that 
disability ratings in excess of the currently assigned 10 
percent for the cervical spine disability and 40 percent for 
the lumbar spine disability are not warranted.  The board 
further finds that the 10 percent rating for the cervical 
spine disability should be assigned as of the date of service 
connection, April 2, 2004.  To that extent only, the appeal 
is allowed.  

ORDER

Entitlement to an increased disability rating for the 
service-connected cervical spine disability is denied.

Entitlement to an increased disability rating for the 
service-connected thoracolumbar spine disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


